EXHIBIT 10.1














TWELFTH SUPPLEMENTAL INDENTURE







from







YANKEE GAS SERVICES COMPANY

doing business as EVERSOURCE ENERGY







to







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.







TRUSTEE







_________________________________







Dated as of September 1, 2015







Supplemental to Indenture of Mortgage

and Deed of Trust from

Yankee Gas Services Company to

The Bank of New York Mellon Trust Company, N.A. (formerly known as

The Bank of New York Trust Company, N.A., successor to

The Bank of New York, successor to
Fleet National Bank, formerly known as

The Connecticut National Bank), Trustee,

dated as of July 1, 1989, as amended and restated as of January 1, 2014























TWELFTH SUPPLEMENTAL INDENTURE




TWELFTH SUPPLEMENTAL INDENTURE, dated as of September 1, 2015, between YANKEE
GAS SERVICES COMPANY, a specially chartered Connecticut corporation, doing
business as Eversource Energy (herein called the “Company”), and THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A., a national banking corporation, successor as
trustee to The Bank of New York, as successor to Fleet National Bank (formerly
known as The Connecticut National Bank), as Trustee (the “Trustee”) under the
Indenture of Mortgage and Deed of Trust, dated as of July 1, 1989, as amended
and restated as of January 1, 2014, including any and all indentures and
instruments supplemental thereto, including, without limitation, this Twelfth
Supplemental Indenture, being herein called the “Indenture”);




WHEREAS, pursuant to Sections 201, 301, 401, 1301(b) and 1301(f) of the
Indenture, the Company desires to provide for the issuance of a new series of
Securities which Securities will be secured by and entitled to the benefits of
the Indenture, and to add to its covenants and agreements contained in the
Indenture certain other covenants and agreements; and




WHEREAS, all acts and things necessary to make this Twelfth Supplemental
Indenture a valid, binding and legal instrument have been performed, and the
issuance of the new series of Securities, subject to the terms of the Indenture,
has been duly authorized by the Board of Directors of the Company and approved
by the Connecticut Public Utilities Regulatory Authority (“PURA”), and the
Company has requested and hereby requests the Trustee to enter into and join the
Company in the execution and delivery of this Twelfth Supplemental Indenture;




NOW, THEREFORE, THIS TWELFTH SUPPLEMENTAL INDENTURE WITNESSETH, that, to secure
the payment of the principal of (and premium, if any) and interest on the
Outstanding Securities, including the new series of Securities hereunder issued,
and the performance of the covenants therein and herein contained and to declare
the terms and conditions on which all such Outstanding Securities are secured,
and in consideration of the premises and of the purchase of the Securities by
the Holders thereof, the Company by these presents does grant, bargain, sell,
alien, remise, release, convey, assign, transfer, mortgage, hypothecate, pledge,
set over and confirm to the Trustee, all property, rights, privileges and
franchises of the Company of every kind and description, real, personal or
mixed, tangible and intangible, whether now owned or hereafter acquired by the
Company, wherever located, and grants a security interest therein for the
purposes herein expressed, except any Excepted Property which is expressly
excepted from the lien hereof in the Indenture, and including, without
limitation, all property, rights, privileges and franchises particularly
described in the Indenture, and eleven Supplemental Indentures thereto dated
respectively as of April 1, 1992, December 1, 1992, June 1, 1995, April 1, 1997,
January 1, 1999, January 1, 2004, November 1, 2004, July 1, 2005, October 1,
2008, April 1, 2010, and January 1, 2014, and, in addition, all the property,
rights, privileges and franchises particularly described in Schedule A annexed
to this Twelfth Supplemental Indenture, which are hereby made a part of, and
deemed to be described herein, as fully as if set forth herein at length.




TO HAVE AND TO HOLD all said property, rights, privileges and franchises of
every kind and description, real, personal or mixed, hereby and hereafter (by
supplemental indenture or

















otherwise) granted, bargained, sold, aliened, remised, released, conveyed,
assigned, transferred, mortgaged, hypothecated, pledged, set over or confirmed
as aforesaid, or intended, agreed or covenanted so to be, together with all the
appurtenances thereto appertaining (said properties, rights, privileges and
franchises, including any cash and securities hereafter deposited or required to
be deposited with the Trustee (other than any such cash which is specifically
stated herein not to be deemed part of the Mortgaged Property), being herein
collectively called “Mortgaged Property”) unto the Trustee and its successors
and assigns forever.




SUBJECT, HOWEVER, to Permitted Liens (as defined in Section 101 of the
Indenture).




BUT IN TRUST, NEVERTHELESS, for the proportionate and equal benefit and security
of the Holders from time to time of all the Outstanding Securities without any
preference or priority of any such Security over any other such Security.




UPON CONDITION that, until the happening of an Event of Default (as defined in
Section 901 of the Indenture) and subject to the provisions of Article Sixteen
of the Indenture, the Company shall be permitted to possess and use the
Mortgaged Property, except cash, securities and other personal property
deposited and pledged, or required to be deposited and pledged, with the
Trustee, and to receive and use the rents, issues, profits, revenues and other
income of the Mortgaged Property.




AND IT IS HEREBY COVENANTED AND DECLARED that all the Series M Bonds are to be
authenticated and delivered and the Mortgaged Property is to be held and applied
by the Trustee, subject to the further covenants, conditions and trusts
hereinafter set forth, and the Company does hereby covenant and agree to and
with the Trustee, for the equal and proportionate benefit of all Holders of the
Securities as follows:  







ARTICLE I




DEFINITIONS AND RULES OF CONSTRUCTION




Section 1.01.

Terms from the Indenture.  All defined terms used in this Twelfth Supplemental
Indenture and not otherwise defined herein shall have the respective meanings
ascribed to them in the Indenture.




Section 1.02.

References are to Twelfth Supplemental Indenture.  Unless the context otherwise
requires, all references herein to “Articles,” “Sections” and other subdivisions
are to the designated Articles, Sections and other subdivisions of this Twelfth
Supplemental Indenture, and the words “herein,” “hereof,” “hereby,” “hereunder”
and words of similar import refer to this Twelfth Supplemental Indenture as a
whole and not to any particular Article, Section or other subdivision hereof or
to the Indenture.




Section 1.03.

Consent to Amendment and Restatement of Indenture.  Each holder of a Series M
Bond, solely by virtue of its acquisition thereof, including as an owner of a
book-entry interest therein, shall have and be deemed to have consented, 
without  the  need  for any  further





- 2 -










action or consent by such holder, to the amendment and restatement of the
Indenture in the form set forth in Exhibit B to the 11th Supplemental Indenture,
dated as of January 1, 2014.




ARTICLE II




SERIES M BONDS




Section 2.01.

Designation; Amount.  There is hereby created and shall be outstanding under and
secured by the Indenture a series of Securities entitled “First Mortgage Bonds,
3.35% Series M, Due 2025” (herein called the “Series M Bonds” or “Bonds”),
limited in aggregate principal amount at any one time outstanding to
Seventy-Five Million Dollars ($75,000,000).  




Section 2.02.

Form of Series M Bonds.  The form of the Series M Bonds shall be substantially
as set forth in Exhibit A hereto with such insertions, omissions, substitutions
and variations as may be determined by the officers executing the same as
evidenced by their execution thereof.




The Series M Bonds shall be issued as fully registered Securities in
denominations of $500,000 or any amount in excess thereof which is an integral
multiple of $250,000 (except as may be necessary to reflect any principal amount
not evenly divisible by $250,000 remaining after any partial redemption), or in
such other denominations as the Trustee may approve.  The Series M Bonds shall
be numbered M-1 and consecutively upwards, or in any other manner deemed
appropriate by the Company.  




Section 2.03.

Provisions of Series M Bonds; Interest Accrual. The Series M Bonds shall mature
on September 1, 2025, and shall bear interest, payable semiannually on the first
day of March and September of each year, commencing March 1, 2016, at the rate
of 3.35% per annum.  The interest on the Series M Bonds shall be payable without
presentation of such Series M Bonds; and such interest to be paid only to or
upon the written order of the registered Holders thereof of record at the
applicable record date (as hereinafter defined).  The Series M Bonds shall be
callable for redemption in whole or in part according to the terms and
provisions herein in Article 2.  




Each Series M Bond authenticated in accordance with the terms of this Twelfth
Supplemental Indenture shall be dated as of September 1, 2015 and shall bear
interest on the principal amount thereof from such date until the maturity date
unless redeemed pursuant to Section 2.05.  Interest on the Series M Bonds shall
be computed on the basis of a 360-day year consisting of twelve 30-day months,
and with respect to any such period less than a full month, on the basis of the
actual number of days elapsed in such period.  




The person in whose name any Series M Bond is registered at the close of
business on any record date with respect to any interest payment date shall be
entitled to receive the interest payable on such interest payment date
notwithstanding the cancellation of such Series M Bond upon any registration of
transfer or exchange thereof subsequent to the record date and prior to such
interest payment date, except that if and to the extent the Company shall
default in the payment of the interest due on such interest payment date,  then
 such defaulted interest  shall  be





- 3 -










paid to the person in whose name such Series M Bond is registered on the
Business Day immediately preceding the date of such payment.  The term “record
date” as used in this Section with respect to any regular interest payment (i.e.
March 1 or September 1) shall mean the February 15 or August 15, as the case may
be, next preceding such interest payment date, or if such February 15 or August
15 shall be a legal holiday or a day on which banking institutions in the
Borough of Manhattan, New York, New York are authorized by law to close, the
next preceding day which shall not be a legal holiday or a day on which such
institutions are so authorized to close.




Notwithstanding the otherwise applicable provisions of the Indenture, the
principal and the redemption price of, and interest on, the Series M Bonds shall
be payable by Federal funds bank wire transfer of immediately available funds so
long as required by Section 5.1 of the Bond Purchase Agreements, each dated
September 10, 2015, between the Company and the initial purchasers of the
Series M Bonds (the “Bond Purchase Agreements”) or, in the event such section
shall no longer be applicable, at the office or agency of the Company in New
York, New York, in such coin or currency of the United States of America as at
the time of payment is legal tender for public or private debts.




Section 2.04.

No Sinking Fund; No Mandatory Scheduled Redemptions Prior to Final Maturity.
 The Series M Bonds shall not be subject to any sinking fund or mandatory
scheduled redemption prior to final maturity.




Section 2.05.

Optional Redemption.  The Series M Bonds are subject to redemption at the option
of the Company, prior to maturity, as a whole at any time or in part from time
to time, in accordance with the provisions of the Indenture, upon not less than
thirty (30) days’ and not more than sixty (60) days’ prior notice (which notice
may be made subject to the deposit of redemption moneys with the Trustee before
the date fixed for redemption).  Such notice shall specify (a) the date of such
redemption, (b) the principal amount of the Holder’s Bond to be redeemed on such
date, (c) that a premium may be payable, (d) the estimated premium, calculated
as of the day such notice is given and (e) the accrued interest applicable to
such redemption.  Such notice of redemption shall also certify all facts, if
any, which are conditions precedent to any such redemption and shall conform to
the requirements in the Indenture.  Notice of redemption having been so given,
the aggregate principal amount of the Series M Bonds specified in such notice,
together with accrued interest thereon, and the premium, if any, payable with
respect thereto shall become due and payable on the redemption date specified in
such notice (unless the notice is made subject to the deposit of redemption
moneys with the Trustee before the date fixed for redemption).  Two Business
Days prior to the redemption date specified in such notice of optional
redemption, the Company shall provide the Trustee and each Holder of a Series M
Bond written notice of whether or not any premium is payable in connection with
such redemption, the premium, if any, calculated as of the second Business Day
prior the redemption date, and a reasonably detailed computation of the
Make-Whole Amount (as defined in Section 2.06).  If the Company elects to redeem
the Series M Bonds prior to the Par Call Date (as defined in Section 2.06), it
will do so at a redemption price equal to the principal amount of the Series M
Bonds being prepaid plus accrued interest thereon to the date of such redemption
together with a premium equal to the then applicable Make-Whole Amount.  If the
Company elects to redeem the Series M Bonds on or after the Par Call Date, it
 will  do so at  a  redemption





- 4 -










price equal to one hundred percent (100%) of the principal amount of the Series
M Bonds being redeemed, plus accrued and unpaid interest thereon to, but
excluding, the redemption date.  The redemption price will be calculated
assuming a 360-day year consisting of twelve 30-day months.




If the Company elects to redeem less than all of the Series M Bonds, the Trustee
shall select on a pro rata basis the particular Series M Bonds, or portions of
them, to be redeemed.  




Notice of redemption shall be given to the Holder of the Series M Bonds.  On and
after the date of redemption of the Series M Bonds (unless the Company defaults
in the payment of the redemption price and interest accrued thereon to such
date), interest on the Series M Bonds, or the portions of them so called for
redemption, shall cease to accrue.  




The Series M Bonds are not otherwise subject to redemption.  




Section 2.06.

Definitions Applicable to Redemption Provisions.  

The “Make-Whole Amount,” as calculated by the Company, shall mean, with respect
to any Series M Bond, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments through the Par Call Date with respect
to the Called Principal of such Bond over the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero.

The “Called Principal” means, with respect to any Series M Bond, the principal
of such Series M Bond that is to be prepaid or has become or is declared to be
immediately due and payable pursuant to Section 2.05, as the context requires.

The “Discounted Value” means, with respect to the Called Principal of any Bond,
the amount obtained by discounting all Remaining Scheduled Payments through the
Par Call Date with respect to such Called Principal from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Notes is payable) equal to the Reinvestment Yield with respect to such Called
Principal.

The “Par Call Date” means the date that is three months prior to the maturity
date of the Series M Bonds.  

The “Reinvestment Yield” means, with respect to the Called Principal of any
Bond, 0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1”  (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the





- 5 -










yields Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than such Remaining Average Life and (2) closest to and less than such
Remaining Average Life. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Bond.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Series M Bond, 0.50% over the
yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Bond.

The “Remaining Average Life” means, with respect to any Called Principal, the
number of years obtained by dividing (i) such Called Principal into (ii) the sum
of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment through the Par Call Date with respect to such
Called Principal by (b) the number of years, computed on the basis of a 360-day
year composed of twelve 30-day months and calculated to two decimal places, that
will elapse between the Settlement Date with respect to such Called Principal
and the scheduled due date of such Remaining Scheduled Payment through the Par
Call Date.

The “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Bond, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Bonds, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date.

The “Settlement Date” means, with respect to the Called Principal of any Bond,
the date on which such Called Principal is to be prepaid or has become or is
declared to be immediately due and payable pursuant to Section 2.05, as the
context requires.

The principal amount, if any, of the Series M Bonds to be redeemed pursuant to
this Section 2.05 shall be selected on a pro rata basis from all Series M Bonds
Outstanding on the date of redemption.

The Series M Bonds shall not be redeemable at the option of the Company prior to
their Stated Maturity other than as provided in Section 2.05.





- 6 -










All calculations hereunder shall be the responsibility of the Company.  

Section 2.07.

Place of Payment.  The principal and the redemption price of, and the premium,
if any, and the interest on, the Series M Bonds shall be payable at the
corporate trust office of The Bank of New York Mellon Trust Company, N.A., in
New York, New York.




Section 2.08.

Transfer and Exchange of Series M Bonds.  The Series M Bonds may be surrendered
for registration of transfer as provided in Section 305 of the Indenture at the
office or agency of the Company in the Borough of Manhattan, New York, New York,
and may be surrendered at said office for exchange for a like aggregate
principal amount of Series M Bonds of other authorized denominations.
 Notwithstanding the provisions of Section 305 of the Indenture, no charge,
except for taxes or other governmental charges, shall be made by the Company for
any registration of transfer of Series M Bonds or for the exchange of Series M
Bonds for Securities of other authorized denominations.  




Section 2.09.

Bond Purchase Agreements.  Reference is made to Sections 5 and 7 of the Bond
Purchase Agreements for certain provisions governing the rights and obligations
of the Company, the Trustee and the Holders of the Series M Bonds.  Such
provisions are deemed to be incorporated in this Article II by reference as if
set forth herein at length.




Section 2.10.

Restrictions on Transfer.  All Series M Bonds originally issued hereunder shall
bear the following legend:




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”).  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY DOING BUSINESS AS
EVERSOURCE ENERGY (THE “COMPANY”) AND PRIOR HOLDERS THAT THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) SO LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER, WITHIN THE MEANING OF RULE 144A UNDER THE 1933
ACT, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO
AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER
THE 1933 ACT, (5) IN RELIANCE ON ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, SUBJECT TO THE RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER  IS  EXEMPT FROM  THE
 REGISTRATION REQUIREMENTS OF THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT    BY   THE    COMPANY   OF    A  
 CERTIFICATION   OF     THE





- 7 -










TRANSFEROR TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT,
AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
JURISDICTION OF THE UNITED STATES.  THE HOLDER OF THIS SECURITY WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO HEREIN.  




All Series M Bonds issued upon transfer or exchange thereof shall bear such
legend unless the Company shall have delivered to the Trustee an Opinion of
Counsel which states that the Series M Bonds may be issued without such legend.
 All Series M Bonds issued upon transfer or exchange of a Series M Bond or
Series M Bonds which do not bear such legend shall be issued without such
legend.  The Company may from time to time modify the foregoing restrictions on
resale and other transfers, without the consent of but upon notice to the
Holders, in order to reflect any amendment to Rule 144A under the Securities Act
of 1933 or change in the interpretation thereof or practices thereunder.




Section 2.11.

Authentication and Delivery.  Upon the execution of this Twelfth Supplemental
Indenture, the Series M Bonds shall be executed by the Company and delivered to
the Trustee for authentication, and thereupon the same shall be authenticated
and delivered by the Trustee pursuant to and upon a Company Request.




Section 2.12.

Default.  Pursuant to the Indenture (and notwithstanding any provision of
Section 901 thereof to the contrary), for purposes of determining whether an
Event of Default exists with respect to the Series M Bonds, any default in
payment (whether due as a scheduled installment of principal or interest, or at
original maturity or earlier redemption or acceleration, or otherwise) with
respect to Securities of any other series which constitutes an Event of Default
with respect to the Securities of such series shall also constitute an Event of
Default with respect to the Series M Bonds.




ARTICLE III




AMENDMENT OF INDENTURE




Section 3.01.

Consent and Amendment to Section 1003 of the Indenture.  (a) Each holder of a
Series M Bond, solely by virtue of its acquisition thereof, including as an
owner of a book-entry interest therein, shall have and be deemed to have
consented, without the need for any further action or consent by such holder, to
the amendment of the Indenture by deleting “and” at the end of Section 1003(i),
deleting the period at the end of Section 1003(j), adding “;” at the end of
Section 1003(j), and adding the following clauses at the end of Section 1003 of
the Indenture:

 

"(k)

in no event shall the Trustee be responsible or liable for special, indirect, or
consequential or loss or damage of any kind whatsoever (including, but not
limited to,   loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of   such loss or damage and regardless of the form of
action; and


 

- 8 -













(l)

in no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services.”  




(b)  The amendments contained in this Section 3.01 shall apply to and be
effective with respect to the Series M Bonds from and after the Issue Date
thereof.  The amendments contained in this Section 3.01 shall not become
effective with respect to any other series of Securities until such series
consents thereto or otherwise in accordance with Section 1302 of the Indenture.




Section 3.02.

Consent and Amendment of the Indenture by Adding Section 117.  (a) Each holder
of a Series M Bond, solely by virtue of its acquisition thereof, including as an
owner of a book-entry interest therein, shall have and be deemed to have
consented, without the need for any further action or consent by such holder, to
the amendment of the Indenture by adding the following Section 117:




“SECTION 117

WAIVER OF JURY TRIAL.




EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE, THE SECURITIES OR
THE TRANSACTION CONTEMPLATED HEREBY.”




(b)  The amendments contained in this Section 3.02 shall apply to and be
effective with respect to the Series M Bonds from and after the issuance
thereof.  The amendments contained in this Section 3.02 shall not become
effective with respect to any other series of Securities until such series
consents thereto or otherwise in accordance with Section 1302 of the Indenture.




Section 3.03.

Amendment of the Indenture by Adding Section 118.  (a)  The Indenture is hereby
amended by adding the following Section 118:




“SECTION 118

FOREIGN ACCOUNT TAX COMPLIANCE ACT (FATCA).




In order to comply with applicable tax laws, rules and regulations (inclusive of
directives, guidelines and interpretations promulgated by competent authorities)
in effect from time to time (“Applicable Law”) a foreign financial institution,
issuer, trustee, paying agent, holder or other institution is or has agreed to
be subject to related to this Mortgage, the Company agrees (i) to provide to the
Bank of New York Mellon Trust Company, N.A. sufficient information about the
transaction (including any modification to the terms of such transaction) so The
Bank of New York Mellon Trust Company, N.A. can determine whether it has tax
related obligations under Applicable Law, and (ii) that The Bank of New York
Mellon Trust Company, N.A. shall be entitled to make any withholding or
deduction from payments under this Mortgage





- 9 -










to the extent necessary to comply with Applicable Law for which The Bank of New
York Mellon Trust Company, N.A. shall not have any liability.  The terms of this
section shall survive the termination of this Mortgage.”  




(b)  The amendments contained in this Section 3.03 shall apply to and be
effective as to all series of Securities as of the execution of this
Supplemental Indenture.




ARTICLE IV




MISCELLANEOUS PROVISIONS




Section 4.01.

Effectiveness and Ratification of Indenture.  The provisions of this Twelfth
Supplemental Indenture shall be effective from and after the execution hereof;
and the Indenture, as hereby supplemented, shall remain in full force and
effect.




Section 4.02.

Titles.  The titles of the several Articles and Sections of this Twelfth
Supplemental Indenture shall not be deemed to be any part thereof, are inserted
for convenience only and shall not affect any interpretation hereof.




Section 4.03.

Acceptance of Trust; Not Responsible for Recitals, Etc.  The Trustee hereby
accepts the trusts herein declared, provided, created or supplemented and agrees
to perform the same upon the terms and conditions herein and in the Indenture,
as heretofore supplemented, set forth and upon the following terms and
conditions:




The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Twelfth Supplemental Indenture or for or
in respect of the recitals contained herein, all of which recitals are made by
the Company solely.  In general, each and every term and condition contained in
Article Ten of the Indenture shall apply to and form part of this Twelfth
Supplemental Indenture with the same force and effect as if the same were herein
set forth in full with such omissions, variations and insertions, if any, as may
be appropriate to make the same conform to the provisions of this Twelfth
Supplemental Indenture.




Section 4.04.

Successors and Assigns.  All covenants, provisions, stipulations and agreements
in this Twelfth Supplemental Indenture contained are and shall be for the sole
and exclusive benefit of the parties hereto, their successors and assigns, and
(subject to the provisions of the Bond Purchase Agreements) of the Holders and
registered owners from time to time of the Securities issued and outstanding
under and secured by the Indenture (except that the provisions of Article II
hereof are and shall be for the sole and exclusive benefit of the Holders of the
Series M Bonds).




Section 4.05.

Counterparts.  This Twelfth Supplemental Indenture may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.








- 10 -










Section 4.06.

Governing Law.  The laws of the State of Connecticut shall govern this Twelfth
Supplemental Indenture and the Series M Bonds, except to the extent that the
validity or perfection of the lien of the Indenture, or remedies thereunder, are
governed by the laws of a jurisdiction other than the State of Connecticut;
provided however that the rights and obligations of the Trustee shall be
governed by the laws of the state in which the Corporate Trust Office is
located.  







[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

- 11 -










IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Supplemental
Indenture to be duly executed, sealed and attested as of the day and year first
above written.




YANKEE GAS SERVICES COMPANY

doing business as EVERSOURCE ENERGY







By:

/S/ PHILIP J. LEMBO                     

Philip J. Lembo

Vice President and Treasurer







Executed, sealed and delivered by

YANKEE GAS SERVICES COMPANY

doing business as EVERSOURCE ENERGY

in the presence of:







/S/ RICHARD J. MORRISON       







/S/ MATTHEW J. BENSON         























THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee










By:

/S/ TERESA PETTA                          

Name:  Teresa Petta

Title:    Vice President







Executed, sealed and delivered by

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee, in the presence of:




/S/ VALERE D. BOYD, VP            







/S/ DANIEL MARROQUIN, VP    









































COMMONWEALTH OF MASSACHUSETTS

)

)  ss.:  Westwood

COUNTY OF NORFOLK

)






 

On this   9   day of          September              , 2015, before the
undersigned officer, personally appeared Philip J. Lembo, who acknowledged
himself to be the Vice President and Treasurer of Yankee Gas Services Company, a
Connecticut corporation, doing business as Eversource Energy, and that they, as
such officers, being authorized so to do, executed the foregoing instrument for
the purpose therein contained, by signing the name of the corporation by
themselves as such officers, and as their free act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




/S/ BARBARA J. MURPHY                      

Notary Public

My commission expires:   March 30, 2018  .

(SEAL)  







[ygs12thsupplementalindent002.gif] [ygs12thsupplementalindent002.gif]

















ACKNOWLEDGMENT




A notary public or other officer completing this

certificate verifies only the identity of the individual

who signed the document to which this certificate is

attached, and not the truthfulness, accuracy, or validity

of that document.



















State of California

County of Los Angeles




 

On  9/4/2015                  

 before me, Cynthia Cerda, Notary Public                 

 

      

(insert name and title of the officer)




Personally appeared Teresa Petta, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.




I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.  




WITNESS my hand and official seal.  







Signature /S/ CYNTHIA CERDA         

(Seal)  

[ygs12thsupplementalindent004.gif] [ygs12thsupplementalindent004.gif]























SCHEDULE A




ALL THE PROPERTY, RIGHTS, PRIVILEGES AND FRANCHISES AS SET FORTH IN THE
FOLLOWING DESCRIPTIONS.




















EXHIBIT A




[FORM OF FIRST MORTGAGE BOND, 3.35% SERIES M, DUE 2025]







THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”).  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY DOING BUSINESS AS
EVERSOURCE ENERGY (THE “COMPANY”) AND PRIOR HOLDERS THAT THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) SO LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER, WITHIN THE MEANING OF RULE 144A UNDER THE 1933
ACT, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO
AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER
THE 1933 ACT, (5) IN RELIANCE ON ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, SUBJECT TO THE RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
1933 ACT OR (6) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT, SUBJECT (IN THE CASE OF CLAUSES (2), (3), (4) AND (5)) TO THE RECEIPT BY
THE COMPANY OF A CERTIFICATION OF THE TRANSFEROR TO THE EFFECT THAT SUCH
TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN
EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY JURISDICTION
OF THE UNITED STATES.  THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO HEREIN.




















Yankee Gas Services Company

doing business as Eversource Energy

First Mortgage Bonds,

3.35% Series M, Due 2025




CUSIP Number:

No. M - [      ]




Principal Amount:  $[

]




Stated Maturity of Principal:  September 1, 2025




Applicable Rate:   3.35%




Interest Payment Dates:

March 1 and September 1, commencing March 1, 2016 and at the Stated Maturity of
the principal







Yankee Gas Services Company, doing business as Eversource Energy, a specially
chartered Connecticut corporation (hereinafter called the “Company”, which term
includes any successor corporation under the Indenture hereinafter referred to),
for value received, hereby promises to  pay to  [___________],  or registered 
assigns,  at  the Stated Maturity set forth above, the Principal Amount set
forth above (or so much thereof as shall not have been paid upon prior
redemption) and to pay interest (computed on the basis of  a  360-day year of
twelve  30-day  months) thereon from the date of issuance hereof or from the
most recent  Interest  Payment  Date  to which interest has been paid or duly
provided for, on each Interest Payment Date set forth above in each year at the
Applicable Rate set forth above.  The interest so payable, and punctually paid
or duly provided for, on any Interest Payment Date will, as provided in said
Indenture, be paid to the Person in whose name this Bond (or one or more
Predecessor Securities, as  defined  in  said  Indenture)  is  registered at the
close of business on the Regular Record Date for such interest, which shall be
the 1st day  of the calendar month next preceding such Interest Payment Date (or
if such 1st day shall be a legal holiday or a day on which banking institutions
in the Borough of Manhattan, New York, New York are authorized by law to close,
the next preceding day which shall  not  be  a  legal holiday or a day on which
such institutions are so authorized to close).  Any such interest not so
punctually paid or duly provided for shall be paid to the Person in whose name
this Bond is registered on the Business Day immediately preceding the date of
such payment.   If  all  or any portion of  the  principal of, or the premium
(if any) or interest on, this Bond shall not be paid when due, the amount not so
paid shall bear interest at the lesser of (x) the highest rate allowed by
applicable law or (y) the greater of (i) the Prime Rate (as defined in the Bond
Purchase Agreements) or  (ii)  the Applicable Rate plus 1% per annum.




The principal and the Redemption Price of, and  the  interest  on, this Bond
shall be payable at the principal corporate trust office  of  The  Bank  of
 New York  Mellon Trust  Company, N.A., in New York, New York.  All such
payments shall be made in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts.




















This Series  M  Bond is one of a duly authorized issue of Bonds of the Company
designated as its “First Mortgage Bonds” (herein called the “Bonds”), issued and
to be issued in one or more series under, and all equally and ratably secured
by, an Indenture of Mortgage and Deed of Trust, dated as of July  1,  1989, as
amended and restated as of January  1,  2014 (herein, together with  eleven
Supplemental Indentures thereto dated respectively as of April 1, 1992, December
1, 1992, June 1, 1995, April 1, 1997, January 1, 1999, January 1, 2004, November
1, 2004, July 1, 2005, October  1,  2008, April  1,  2010, January 1, 2014, and
the Twelfth Supplemental Indenture, dated as of September 1, 2015 (the “Twelfth
Supplemental Indenture”), called the “Indenture”), between the Company and The
Bank of New York Mellon Trust Company, N.A.,  (formerly  known  as  The Bank of
New York Trust Company, N.A.), successor as trustee to  The  Bank  of New York,
successor to Fleet National Bank (formerly known as The Connecticut National
Bank), as Trustee (herein called the “Trustee,” which term includes any
successor Trustee under the Indenture).  Reference is hereby made to the
Indenture for a description of the properties thereby mortgaged, pledged and
assigned, the nature and extent of the security, the respective rights
thereunder of the Holders of the Bonds, the Trustee and the Company, and the
terms upon which the Bonds are, and are to be, authenticated and delivered.  All
 capitalized  terms used  in  this Bond which are not defined herein shall have
the respective meanings  ascribed thereto  in  the Indenture.  Reference is also
made to the Bond Purchase Agreements, as defined in  the  Twelfth  Supplemental
Indenture, for a further description of the respective rights of the Holders of
the Series  M  Bonds, the Company and the Trustee, and the terms applicable to
the Series M Bonds.




As provided in the Indenture, the Bonds are issuable in series which may vary as
in the Indenture provided or permitted.  This Series M Bond is one of the
series specified in its title.




The  Series  M  Bonds  are  not  subject to any sinking fund or mandatory
scheduled redemption prior to final maturity.




The Series M Bonds are subject to redemption at the option of the Company, prior
to maturity, as a whole at any time or in part from time to time, in accordance
with  the  provisions  of the Indenture, upon not less than thirty (30) days’
and not more than sixty (60) days’ prior notice (which notice may be made
subject to the deposit  of  redemption  moneys  with  the Trustee before the
date fixed for redemption).  Such notice shall specify (a) the date of such
redemption, (b) the principal amount of the Holder’s Bond to be redeemed on such
date, (c) that a premium may be payable,  (d)  the estimated premium, calculated
as of the day such notice is given and  (e)  the accrued interest applicable to
such redemption.    Such notice of redemption shall also certify  all facts, if 
any, which are conditions precedent to any such redemption and shall conform to
the requirements in the Indenture.  Notice of redemption having been so given,
the aggregate principal amount of the Series M Bonds specified in such notice,
together with accrued interest thereon, and the premium, if any, payable with
respect thereto shall become due and payable on the redemption date specified in
such notice (unless the notice is made subject to the deposit of redemption
moneys with the Trustee before the date fixed for redemption).  Two Business
Days prior to the redemption date specified in such notice of optional
redemption, the  Company shall  provide  the Trustee and each Holder of a Series
M Bond written notice of whether or not any premium is payable in connection
with such redemption, the premium, if any, calculated as of the second Business
Day prior the redemption date, and a reasonably detailed computation of the
Make-Whole Amount (as defined below).   If the Company elects to redeem the
Series  M  Bonds prior to the Par Call Date (as





A-2










defined below), it will do so at a redemption price equal to the principal
amount of the Series M Bonds being prepaid plus accrued interest thereon to the
date of such redemption together with a premium equal to the then applicable
Make-Whole Amount.  If the Company elects to redeem the Series  M  Bonds  on or
after the Par Call Date, it will do so at a redemption price equal to one
hundred percent (100%) of  the principal amount of the Series  M  Bonds being
redeemed, plus accrued and unpaid interest thereon to, but excluding, the
redemption date.  The redemption price will be calculated assuming a 360-day
year consisting of twelve 30-day months.




If the Company elects to redeem less than all of the Series M Bonds, the Trustee
shall select on a pro rata basis the particular Series M Bonds, or portions of
them, to be redeemed.  




Notice of redemption shall be given to the Holder of the Series M Bonds.  On and
after the Redemption Date (unless the Company defaults in the payment of the
redemption price and interest accrued thereon to such date), interest on the
Series M Bonds, or the portions of them so called for redemption, shall cease to
accrue.  




The Series M Bonds are not otherwise subject to redemption.  




The “Make-Whole Amount,” as calculated by the Company, shall  mean, with
 respect  to any Series  M  Bond, an  amount equal to  the excess, if any, of
the Discounted Value of the Remaining Scheduled Payments through the Par Call
Date with respect to the Called Principal of such  Bond  over  the  amount  of 
such Called  Principal, provided that  the Make-Whole Amount may in no event be
less than zero.




The “Called Principal” means, with respect to any Series M Bond, the principal
of such Series  M  Bond that  is  to be prepaid  or has become or is declared to
be immediately due and payable pursuant to Section 2.05 of the Twelfth
Supplemental Indenture, as the context requires.




The “Discounted Value” means, with respect to the Called Principal of any Bond,
the amount obtained by discounting all Remaining Scheduled Payments through the
Par Call Date with respect to such Called Principal from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Notes is payable) equal to the Reinvestment Yield with respect to such Called
Principal.




The “Par Call Date” means the date that is three months prior to the maturity
date of the Series M Bonds.  




The  “Reinvestment Yield”  means, with   respect  to  the  Called Principal of
any Bond, 0.50% over  the  yield  to  maturity  implied by the yield(s) reported
as of  10:00 a.m.   (New  York City time) on the second Business Day preceding
the Settlement Date with respect to such Called Principal, on the display
designated as “Page PX1”  (or  such  other  display  as  may replace Page PX1)
on Bloomberg Financial Markets  for  th e most  recently  issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having  a  maturity  equal  to
 the Remaining Average Life of such Called Principal as of such Settlement Date.
If there are no such U.S. Treasury securities Reported  having  a  maturity
 equal  to such  Remaining  Average  Life, then  such  implied  yield  to





A-3










maturity will be determined by  (a ) converting  U.S.  Treasury  bill quotations
to bond equivalent yields in accordance with accepted financial practice and 
(b)  interpolating  linearly  between the yields Reported for the applicable
most recently issued actively traded on-the-run U.S. Treasury securities with
the maturities  (1)  closest to  and greater than such  Remaining  Average  Life
 and  (2)  closest to and less than such Remaining Average Life. The
 Reinvestmen t Yield  shall  be rounded to  the  number of decimal places as
appears in the interest rate of the applicable Bond.




If  such  yields  are  not Reported  or  the yields Reported as of such time are
not ascertainable  (including  by  way of interpolation),  then  “Reinvestment
Yield”  means,  with respect to the Called Principal of any  Series M  Bond, 
0.50%  over  the  yield  to maturity implied by the U.S. Treasury constant
 maturity  yields  reported, for  the  latest  day  for  which such yields have
been so reported as  of  the second  Business  Day  preceding  the Settlement
Date with  respect to  such  Called  Principal, in  Federal  Reserve 
Statistical  Release H.15  (or  any  comparable  successor  publication)  for
 the  U.S. Treasury constant maturity having a term equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there is
 no  such  U.S.  Treasury  constant  maturity having  a  term  equal  to  such 
Remaining  Average  Life, such  implied yield to maturity will be determined by 
interpolating  linearly  between  (1)  the  U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and  (2)  the  U.S. Treasury  constant maturity so reported with the term
closest to and less than such Remaining  Average  Life.   The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Bond.




The  “Remaining  Average  Life”  means,  with respect to  any Called Principal,
 the  number of years obtained by dividing  (i)  such Called  Principal  into
(ii)  the  sum  of  the products obtained by multiplying  (a)  the principal
component of each  Remaining  Scheduled  Payment through the Par Call Date with
respect to such Called Principal by  (b)  the  number of  years, computed on the
basis of a 360-day year composed of twelve 30-day months and calculated to two
decimal places, that will elapse between the  Settlement  Date  with respect 
to  such Called  Principal and the scheduled due date of such Remaining
Scheduled Payment through the Par Call Date.




The “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Bond, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with  respect  to such Called  Principa l
if  no  payment  of  such  Called  Principal were made prior to its scheduled
due date, provided that if such Settlement Date is not a date on which interest 
payments are  due  to  be  made  under  the  Bonds, then  the  amount  of  the
 next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date.




The  “Settlement Date”  means, with respect  to  the  Called  Principal  of any
Bond, the date on which such Called Principal  is  to  be  prepaid  or has
become or is declared to be immediately due and payable pursuant to Section 2.05
of the Twelfth Supplemental Indenture, as the context requires.




If an Event of Default, as defined in the Indenture, shall occur, the principal
of the Series M Bonds may become or be declared due and payable in the manner
and with the effect provided in the Indenture and the Bond Purchase Agreements.





A-4













The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and  the  modification  of  the  rights  and obligations of
the Company and the rights of the Holders of the Bonds under the Indenture at
any time by the Company with the consent of the Holders of a majority  in 
aggregate principal  amount  of  the  Bonds of  all series at the time
Outstanding affected by such modification.  The Indenture also contains
provisions permitting the Holders of specified percentages  in  principal 
amount  of  Bonds  at  the  time Outstanding on behalf of the Holders of all the
 Bonds, to  waive  compliance  by  the  Company  with certain provisions of the
Indenture and certain  past  defaults  under the  Indenture  and  their 
consequences.  Any  such  consent  or  waiver agreed to as set forth above by
the Holder of this Bond shall be conclusive and binding upon such Holder and
upon all future Holders of this Bond and of any Bond issued upon the transfer
hereof or in  exchange  hereof  or  in  lieu hereof, whether or not notation of
such consent or waiver is made upon this Bond.




No  reference  herein  to  the  Indenture  and  no  provision of this Bond or of
the Indenture shall  alter  or  impair  the  obligation  of  the  Company, which
is absolute and unconditional, to pay the principal of (and premium, if any) and
interest on this Bond at the times, places and rates, and in the coin or
currency, herein prescribed.




The Bond is transferable by the registered Holder hereof in person or by
attorney upon surrender  hereof  at  the  office  or  agency  of  the  Company
in the Borough of Manhattan, New York, New York, together with a written
instrument of transfer in approved form, signed by the Holder, and a new Bond or
Bonds of this series for a like principal amount in authorized denominations 
will  be  issued  in exchange, all  as  provided in  the Indenture.   Prior to
due presentment for registration  of  transfer of  this  bond  the  Company and
the Trustee may deem and treat  the  registered  owner  hereof  as  the 
absolute  owner  hereof, whether or not this bond be overdue,  for  the  purpose
 of  receiving  payment  and  for  all other purposes, and neither the Company
nor the Trustee shall be affected by any notice to the contrary.  




The Bond is exchangeable at the option of the registered Holder hereof upon
surrender hereof,  at  the  office  or  agency  of  the  Company in the Borough
of Manhattan, New York, New York, for an equal principal amount of Bonds of this
series of other authorized denominations, in the manner and on the terms
provided in the Indenture.   




No  service  charge  shall  be made  for  any transfer or exchange hereinbefore
referred to, but the  Company  may  require  payment  of  a  sum sufficient to
cover any tax or other governmental charge payable in connection therewith.




The  Company,  the  Trustee  and  any  agent  of  the  Company or the Trustee
may treat the Person in whose name this Bond is registered as the owner hereof
for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Bond is overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.




As set forth in the Supplemental Indenture establishing the terms and series of
the bonds of this series, each  holder of  a Series  M  Bond, solely by virtue
of its acquisition thereof, including as an owner of  a  book-entry  interest
therein, has  and  has been deemed to have consented, without the





A-5










need  for  any  further  action  or  consent by such holder, to the amendment
and restatement of the Indenture  in  the  form  set  forth  in Exhibit B to the
11th Supplemental Indenture dated as of January 1, 2014.




Unless the certificate of authentication hereon has been executed by the Trustee
or Authenticating Agent by manual signature, this Bond shall not be entitled to
any benefit under the Indenture or be valid or obligatory for any purpose.





A-6










IN WITNESS WHEREOF, the Company has caused this Bond to be duly executed under
its corporate seal.


Dated: __________________

YANKEE GAS SERVICES COMPANY

doing business as EVERSOURCE ENERGY










By:                                              

Philip J. Lembo

Vice President and Treasurer  




Attest:

                                                                       


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 





[Signature page for Yankee Gas Services Company, First Mortgage Bond, 3.35%
Series M, Due 2025]

A-7










This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.




THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Trustee










Dated: __________________

By:                                                           




Authorized Officer




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

[Authentication page for Yankee Gas Services Company, First Mortgage Bond, 3.35%
Series M, Due 2025]

A-8


